DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-12 are currently pending and have been fully considered.

Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-12 are in condition for allowance because the prior art does not teach or suggest Applicant’s claimed invention of a power storage unit in which a power storage element is housed in a metal case and which is to be attached to a vehicle via a metal bracket, the power storage unit comprising: a holder that holds the power storage element within the metal case; a bracket receiving portion that is provided in the holder and is to be engaged with the bracket and transmit a load of the holder and the power storage element to the bracket; and a connection portion that is provided in the metal case and is to come into contact with the bracket and electrically connect the metal case to the bracket, wherein the bracket receiving portion includes a holding groove portion into which an insertion piece portion provided at a leading end of the bracket can be inserted.
	The closest prior art reference is considered to be Shimizu et al. (US 2018/0308634). However, Shimizu et al. does not teach or suggest a housing for a power storage element that comprises the specified holder and bracket configuration recited in Applicant’s claims,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126.  The examiner can normally be reached on M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEWART A FRASER/Primary Examiner, Art Unit 1724